Citation Nr: 1525253	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  13-22 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for service-connected tinnitus.

2. Entitlement to a compensable disability rating for service-connected bilateral sensorineural hearing loss (hearing loss disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1975 to February 1979.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Virtual VA paperless claims processing system contains additional documents pertinent to this appeal.

The issues of entitlement to service connection for headaches, an acquired psychiatric disorder claimed as anxiety and depression, and for insomnia, as secondary to service-connected tinnitus, have been raised by the record, but not adjudicated by the Agency of Original Jurisdiction (AOJ).  See August 2013 Substantive Appeal (VA Form 9).  The Board does not have jurisdiction over these issues and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issue of an increased disability rating for a bilateral hearing loss disability is addressed in the REMAND section of the decision and is REMANDED to the AOJ.


FINDING OF FACT

There is no legal basis to assign a schedular rating in excess of 10 percent for tinnitus.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for tinnitus are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

A February 2011 letter notified the Veteran that he needed to provide, or request VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the Veteran's tinnitus.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008), overruled in part sub. nom. Vazquez-Flores/Wilson v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009).  The letter also notified the Veteran of how VA rates a disability and determines an effective date.  The duty to notify is satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's STRs, VA medical records (VAMRs), and private medical records (PMRs).  In addition, the RO made a formal finding on the unavailability of the Veteran's Social Security Administration records.  April 2011 Memorandum.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The VA examination and/or opinion must be adequate to decide the claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012).   The July 2013 VA examiner reviewed the claims file and all pertinent medical evidence, examined the Veteran, and provided a clear assessment of the severity of the Veteran's service-connected tinnitus.  The July 2013 VA examination report is adequate for the Board to determine the issue on appeal.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Merits of the Claim

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities.  The percentage ratings in the Schedule represent the average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes (DCs) identify the various disabilities and provide the criteria for specific ratings.  When two disability evaluations are applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The Schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14.  However, the evaluation of the same disability or its manifestations under various diagnoses, a practice known as pyramiding, must be avoided.  Id.  If a claimant has separate and distinct manifestations attributable to the same injury, the manifestations should be compensated under different DCs.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

The Veteran has been assigned a 10 percent schedular rating for service-connected tinnitus effective February 1979.  See May 1979 Rating Decision.  The 10 percent disability rating is the maximum schedular rating available for tinnitus.  Diagnostic Code 6260 limits the assignment of a single schedular disability rating for tinnitus to no higher than 10 percent, regardless whether the tinnitus is unilateral or bilateral.  38 C.F.R. § 4.87, Note (2) ("Assign only a single evaluation for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head."); Smith v. Nicholson, 451 F.3d 1344, 1349-51 (Fed. Cir. 2006); Thomas Jefferson University v. Shalala, 512 U.S. 504, 512 (1994).  Consequently, there is no legal basis upon which to award a disability rating in excess of 10 percent.  The Veteran's claim for a rating in excess of 10 percent for tinnitus on a schedular basis is denied as a matter of law.  38 C.F.R. §4.87, DC 6260; see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board has considered whether to the address the issue of a total disability rating based on individual unemployability (TDIU).  See 38 C.F.R. §§ 3.340, 4.16 (2014); see also Rice v. Shinseki, 22 Vet. App. 447, 453 and 455 (2009).  The May 2011 rating decision denied entitlement to TDIU and the Veteran did not appeal this decision.  See May 2011 Rating Decision (finding that the Veteran's work limitations are more due to his non-service-connected disabilities than his service-connected disabilities and that his hearing problems "do not appear to cause any impairments in occupational functioning"); April 2012 NOD.  Thus, the issue of entitlement to TDIU has not been raised on appeal.

The Board has also considered whether the evaluation of the Veteran's service-connected tinnitus should be referred for extraschedular consideration.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the Schedule are averages, an assigned rating may be adequate to address the average impairment in earning capacity caused by the disability, but not completely account for the Veteran's individual circumstances.  Id.  When an assigned rating is deemed inadequate, the case may be referred for extraschedular consideration.  Id.

Whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is based on a three-step inquiry.  Thun, 22 Vet. App. at 115.  First, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.  In making this determination, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that disability.  See id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular criteria are inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Referral for extraschedular consideration is not warranted.  A comparison of the Veteran's tinnitus and the relevant rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  The Veteran's tinnitus is constant and manifests as a "constant ringing" and a sound "like a tuning fork."  He has also described it as a "buzzing" and "humming," and stated that it interferes with his ability to concentrate.  See April 2012 statement; August 2013 Substantive Appeal; July 2013 VA Examination Report; see also 38 C.F.R. § 4.87, DC 6260.  These symptoms and functional impairment are contemplated by diagnostic code 6260.  Although the rating criteria are not cast in terms of functional impairment but rather are based on recurrent ringing in the ears, they are necessarily designed with a view toward compensating functional impairment.  See 64 Fed. Reg. 25209 (May 11, 1999).  In this regard, all schedular criteria are meant to take into account the average impairment in earning capacity resulting from service-connected disabilities.  See 38 C.F.R. § 4.1.  Moreover, as stated in 38 C.F.R. § 4.21 (2014), '[c]oordination of rating with impairment of function will . . . be expected in all instances.'  Thus, although a particular diagnostic code may provide for evaluations of a disability in terms of objective clinical data rather than in terms of symptoms or functional impairment, the purpose of assigning a rating is necessarily to provide compensation for the symptoms and functional impairment caused by the disability in question, particularly with regard to how it affects earning capacity.  The Veteran's difficulty with ringing, buzzing, and/or humming in his ears, as well as resulting interference with his ability to concentrate, is precisely the type of symptomatology and functional impairment contemplated by the rating criteria for tinnitus.  The mere fact that the criteria do not specifically reference such symptoms or functional impairment cannot be a basis in and of itself for extraschedular referral.  Once again, as noted in Thun (22 Vet. App. at 114), the rating criteria are averages and need not account for each individual circumstance in order to be adequate for evaluation purposes.  Moreover, no VA examiner or treating clinician has indicated that the Veteran's tinnitus is otherwise exceptional or unusual.

In sum, there are no symptoms or functional impairment associated with the Veteran's tinnitus left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  Thus, the available schedular evaluations are adequate to rate this disability, and the first step of the inquiry under Thun is not satisfied.  Id.  In the absence of a threshold finding that the Veteran's tinnitus presents an exceptional or unusual disability picture, there is no need to consider the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See id. at 118-119.  

The Board notes that the Veteran has also stated that his tinnitus keeps him up at night so that he feels tired and sluggish the next day, and that it causes depression, headaches, mood swings, and anxiety.  Claims for service connection for insomnia, headaches, and an acquired psychiatric disorder including anxiety and depression, as secondary to tinnitus, have been referred to the RO in the Introduction for appropriate action.  See 38 C.F.R. § 3.310 (2014).


ORDER

A disability rating in excess of 10 percent for tinnitus is denied.



REMAND

The Veteran's claim for a compensable disability rating for his bilateral hearing loss is remanded for further development, to include a new VA examination for hearing loss.

The Veteran requests a new VA examination for his service-connected bilateral hearing loss disability on the basis that his hearing has worsened.  February 2015 Appellant's Brief; January 2015 Statement; August 2013 Substantive Appeal.  A comparison of the results of the August 2010 and July 2013 VA hearing loss examinations reveals some worsening of the Veteran's hearing loss, particularly in the higher frequencies (right ear).  June 2003, August 2010, & July 2013 VA Examination Reports (finding a 10-decibel increase at 3000 Hz and at 4000 Hz (right ear) between August 2010 and July 2013 after a seven-year period of where these puretone thresholds remained stable at 45 decibels and 70 decibels, respectively); but see July 2013 VA Examination Report (finding that the Veteran's hearing evaluation was "essentially unchanged" from the previous examination in August 2010).

The documented worsening of the Veteran's bilateral hearing loss combined with the length of time since his last audiological examination-almost two years-warrants a new VA examination to determine the present severity of the Veteran's hearing loss disability.  See 38 C.F.R. § 3.327(a) (2014) (providing that reexaminations will be requested whenever VA needs to determine the current severity of a disability); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability . . . the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."), Caffrey v. Brown, 6 Vet. App. 377 (1994) (determining that the Board should have ordered a contemporaneous VA examination because a 23-month-old examination was too remote in time to adequately decide the issue of an increased rating).


The case is REMANDED for the following actions:

1. Obtain any outstanding VA treatment records and associate them with the claims file.

2. Then, schedule the Veteran for a VA audiological examination to assess the severity of his bilateral hearing loss disability.  The entire claims file, to include a copy of this REMAND, must be provided to the VA audiologist, who must note its review.  The examiner should identify the severity of the Veteran's bilateral hearing loss and the resulting functional impairment.  

3. After the VA audiological examination has been completed, review the medical examination report to ensure that it adequately responds to the above instructions.  If the report is deficient in this regard, return the case to the VA audiologist for further review and discussion.

4. After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issue of entitlement to an increased disability rating for a bilateral hearing loss disability.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


